Citation Nr: 1540463	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left great toe disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable rating for residuals of a right fifth metacarpal fracture (right little finger disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to May 1983.  The claims seeking service connection for a left great toe disability and an increased rating for bilateral hearing loss are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective February 25, 2011 (and denied service connection for a left great toe disability).  [That rating decision also decided other claims, but the Veteran's October 2012 notice of disagreement (NOD) limited his appeal to the claims seeking service connection for left great toe and right little finger disabilities, and a higher rating for bilateral hearing loss.]  The appeal seeking a compensable rating for a right little finger disability is from a July 2013 rating decision that granted service connection for such disability, rated 0 percent, effective February 25, 2011.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The matters of the ratings for bilateral hearing loss and a right little finger disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on his part is required.


FINDINGS OF FACT

The Veteran is not shown to have a left great toe disability.


CONCLUSION OF LAW

Service connection for a left great toe disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in March 2011 and March 2014, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  At the May 2015 Travel Board hearing before the undersigned, the Veteran was advised of what is needed to substantiate the claims, and of what types of evidence could be submitted to substantiate the claims.  He has not alleged any prejudice from a hearing notice omission.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice errors, or that any notice was less than adequate.  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a June 2011 VA examination in connection with this claim, and the Board found that the examination and opinion offered are adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim on appeal.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A current disability is a threshold requirement to substantiate a claim of service connection.  38 U.S.C.A. § 1131.  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran seeks service connection for a left great toe disability, claiming, in essence, that such disability resulted from an injury in service when he dropped a five gallon gas canister on the toe, causing a left great toenail to come off.  His STRs confirm that he dropped a five gallon gas can on his left great toe in June 1982.  Subsequent records show he was treated for a left great toe hematoma with no deformity or edema; the diagnosis was hematoma under the nail bed.  A later STR notes a possible left toe sprain (but with no confirmation of that suspected diagnosis).  X-rays did not show a fracture.  July 1982 STRs note a left great toe contusion with some moderate swelling, ecchymosis beneath the nail, and a blood blister beside the nail.  On service separation examination, there were no notations of abnormalities related to a left great toe injury or disability.

Postservice medical records are silent regarding a left great toe disability.  February 2011 private records note a complaint of foot pain, but no finding of underlying pathology or a related diagnosis.  A March 2011 private record notes a normal visual inspection of the foot.  On June 2011 VA examination, the Veteran described the foot injury in service, but indicated there was no fracture or further treatment at the time.  He also denied any current pain, weakness, stiffness, heat, or fatigability at rest, standing, or walking for either foot.  On physical examination, both feet appeared normal and active and passive ranges of motion were normal bilaterally.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance in the feet or toes and no change on repetitive testing.  The examiner found no objective evidence of painful motion, edema, weakness, instability, tenderness, or erythema.  The diagnosis was history of left great toe avulsion without evidence of recurrence, with regrowth of a normal nail.  The examiner explained that while initial nail avulsion of the left great toe was probably related to his injury in service, the nail had grown back without residuals and was now normal.

VA treatment records associated with the Veteran's claims folder include notations of left foot neuropathy, but do not mention any complaints, treatment, or diagnosis related to the left great toe.  At the May 2015 hearing, the Veteran expressly denied having a current left great toe disability, but indicated that he did not wish to withdraw his appeal in the matter.  

The threshold matter to be addressed with respect to this claim is whether or not the Veteran has a left great toe disability.  Absent evidence of a present disability, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  

As outlined above, while the record confirms a related injury in service, there is no evidence of a current left great toe disability related to such injury.  The June 2011 VA examiner did not find a left great toe disability.  The Veteran has not identified any treatment or diagnosis of such a disability during the pendency of his instant claim.  Most significantly, he specifically acknowledged at the hearing before the undersigned (after being advised that a current disability was a threshold requirement to substantiate a service connection claim) that he does not have a current left great toe disability (but indicated he wanted to pursue an appeal in the matter).  As he has not met a threshold legal requirement for establishing service connection for a left great toe disability, there is no valid claim for such benefit.  See id.  Therefore, service connection for a left great toe disability is not warranted.  The preponderance of the evidence is against the claim; the benefit of the doubt rule does not apply, and the appeal in this matter must be denied. 


ORDER

Service connection for a left great toe disability is denied.  


REMAND

Pertinent postservice VA treatment records appear to be outstanding.  A review of the Veteran's electronic record found that he has been receiving regular treatment for his various disabilities from the Philadelphia, Pennsylvania VA Medical Center (MC).  The most recent records of such treatment are dated in May 2014.  As VA treatment records generated over a period of more than a year are outstanding, and as such records are constructively of record and may contain information pertinent to the matters remaining on appeal, they must be secured.

The most recent VA evaluation of the Veteran's bilateral hearing loss was in May 2014.  The most recent VA examination to assess his right little finger disability was in April 2014.  At the May 2015 hearing, he asserted that both disabilities have worsened in the interim.  He also appears to allege that there is related neurological impairment of the right little finger (which may warrant rating consideration).  In light of the allegation of worsening, contemporaneous examinations to assess the severity of the disabilities are necessary.  
Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of the updated (i.e., all those not already in the record available for review) clinical records of VA evaluations and/or treatment the Veteran has received for bilateral hearing loss and a right little finger disability, to specifically include any dated since May 2014.

2. The AOJ should then arrange for the Veteran to be scheduled for an audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  In addition to noting the audiometry findings, the examiner should elicit from the Veteran a description of the impact his hearing loss has on activities of his daily living and opine whether the Veteran's reports of functional impairment are consistent with the level of hearing loss disability objectively shown.

The examiner must include rationale with all opinions.

3. The AOJ should also arrange for the Veteran to be examined by an orthopedist/hand surgeon to determine the current severity of his right little finger disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any studies deemed necessary (but specifically including any related limitations on motion) must be completed.  The examiner should describe all clinical findings in detail (specifically noting which hand is dominant), describe the nature and extent of all related functional limitations, and note any related neurological manifestations.

The examiner should include rationale with all opinions.

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


